EXHIBIT 10.01

Grant No.                     

VERISIGN, INC.

2006 EQUITY INCENTIVE PLAN

DIRECTORS NONQUALIFIED STOCK OPTION GRANT

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the Date of Grant set forth below (the “Date of Grant”) by and between VeriSign,
Inc., a Delaware corporation (the “Company”), and the Optionee named below
(“Optionee”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2006 Equity Incentive Plan (the “Plan”).

 

Optionee:

                                           
                                                           

Optionee’s Address:

                                           
                                                           

Total Option Shares:

                                           
                                                           

Exercise Price per Share:

                                           
                                                           

Date of Grant:

                                           
                                                           

Expiration Date:

                                           
                                                                 (unless earlier
terminated under Section 3 hereof)   

1. Grant of Option. The Company hereby grants to Optionee a nonqualified stock
option (this “Option”) to purchase up to the total number of shares of Common
Stock of the Company set forth above as Total Option Shares (collectively, the
“Shares”) at the Exercise Price Per Share set forth above (the “Exercise
Price”), subject to all of the terms and conditions of this Agreement and the
Plan.

2. Vesting; Expiration Date.

2.1 Vesting of Option. This Option shall be exercisable as it vests. Subject to
the terms and conditions of the Plan and this Agreement, this Option shall vest
and become exercisable as to portions of the Shares as follows: (a) on the Date
of Grant shown above, this Option shall be exercisable as to Three Thousand One
Hundred Twenty-Five (3,125) of the Shares; and (b) provided that Optionee has
continuously been a member of the Board since the Date of Grant, this Option
shall become exercisable as to an additional 6.25% of the Shares on each
quarterly anniversary after the Date of Grant. This Option shall cease to vest
upon Optionee no longer being a member of the Board.



--------------------------------------------------------------------------------

VeriSign, Inc.

Directors Nonqualified Stock Option Agreement

2006 Equity Incentive Plan

2.2 Expiration. This Option shall expire on the Expiration Date set forth above
and must be exercised, if at all, on or before the earlier of the Expiration
Date or the date on which this Option is earlier terminated in accordance with
the provisions of Section 3 hereof.

3. Termination of Option.

3.1 Termination for Any Reason Except Death, Disability. If Optionee ceases to
be a member of the Board for any reason except Optionee’s death or Disability
then this Option, to the extent (and only to the extent) that it is vested in
accordance with the schedule set forth in Section 2.1 hereof on the termination
date, may be exercised by Optionee no later than three (3) months after the
termination date, but in any event no later than the Expiration Date.

3.2 Termination Because of Death or Disability. If Optionee ceases to be a
member of the Board because of death or Disability of Optionee (or the Optionee
dies within three (3) months after ceasing to be a member of the Board), then
this Option, to the extent that it is vested in accordance with the schedule set
forth in Section 2.1 hereof on the termination date, may be exercised by
Optionee (or Optionee’s legal representative or authorized assignee) no later
than twelve (12) months after the termination date, but in any event no later
than the Expiration Date.

4. Manner of Exercise.

4.1 Stock Option Exercise Agreement. To exercise this Option, Optionee (or in
the case of exercise after Optionee’s death, Optionee’s executor, administrator,
heir or legatee, as the case may be) must deliver to the Company an executed
stock option exercise agreement in the form attached hereto as Exhibit A, or in
such other form as may be approved by the Company from time to time (the
“Exercise Agreement”), which shall set forth, inter alia, Optionee’s election to
exercise this Option, the number of shares being purchased, any restrictions
imposed on the Shares and any representations, warranties and agreements
regarding Optionee’s investment intent and access to information as may be
required by the Company to comply with applicable securities laws. If someone
other than Optionee exercises this Option, then such person must submit the
Exercise Agreement and documentation reasonably acceptable to the Company that
such person has the right to exercise this Option.

4.2 Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.

4.3 Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the Shares being purchased in cash (by check), or where
permitted by law:

(a) by cancellation of indebtedness of the Company to the Optionee;

 

2



--------------------------------------------------------------------------------

VeriSign, Inc.

Directors Nonqualified Stock Option Agreement

2006 Equity Incentive Plan

(b) by surrender of shares of the Company’s Common Stock that either: (1) have
been paid for within the meaning of SEC Rule 144 (and, if such shares were
purchased from the Company by use of a promissory note, such note has been fully
paid with respect to such shares); or (2) were obtained by Optionee in the open
public market; and in either event are clear of all liens, claims, encumbrances
or security interests;

(c) by waiver of compensation due or accrued to Optionee for services rendered
to the Company;

(d) provided that a public market for the Company’s Common Stock exists:
(1) through a “same day sale” commitment from Optionee and a broker-dealer that
is a member of the National Association of Securities Dealers (an “NASD Dealer”)
whereby Optionee irrevocably elects to exercise this Option and to sell a
portion of the Shares so purchased to pay for the Exercise Price and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price directly to the Company; or (2) through a “margin” commitment
from Optionee and an NASD Dealer whereby Optionee irrevocably elects to exercise
this Option and to pledge the Shares so purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the Exercise Price directly to the Company; or

(e) by any combination of the foregoing.

4.4 Tax Withholding. Prior to the issuance of the Shares upon exercise of this
Option, Optionee must pay or provide for any applicable federal or state
withholding obligations of the Company.

4.5 Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares registered in the name of Optionee, Optionee’s authorized
assignee, or Optionee’s legal representative, and shall deliver certificates
representing the Shares with the appropriate legends affixed thereto. To enforce
any restrictions on Optionee’s Shares, the Committee may require Optionee to
deposit all certificates, together with stock powers or other instruments of
transfer approved by the Committee appropriately endorsed in blank, with the
Company or an agent designated by the Company to hold in escrow until such
restrictions have lapsed or terminated, and the Committee may cause a legend or
legends referencing such restrictions to be placed on the certificates.

5. Compliance with Laws and Regulations. The exercise of this Option and the
issuance and transfer of Shares shall be subject to compliance by the Company
and Optionee with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such exercise, issuance or
transfer. Optionee understands that the Company is under no obligation to
register or qualify the Shares with the SEC, any state securities commission or
any stock exchange to effect such compliance.

 

3



--------------------------------------------------------------------------------

VeriSign, Inc.

Directors Nonqualified Stock Option Agreement

2006 Equity Incentive Plan

6. Nontransferability of Option. This Option may not be transferred in any
manner other than under the terms and conditions of the Plan or by will or by
the laws of descent and distribution and may be exercised during the lifetime of
Optionee only by Optionee. The terms of this Option shall be binding upon the
executors, administrators, successors and assigns of Optionee.

7. Tax Consequences. Set forth below is a brief summary as of the date the Board
adopted the Plan of some of the federal tax consequences of exercise of this
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE COMPANY RECOMMENDS
THAT OPTIONEE CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.

7.1 Exercise of Nonqualified Stock Option. There may be a regular federal income
tax liability upon the exercise of this Option. Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the fair market value of the Shares on the date of
exercise over the Exercise Price. The Company may be required to withhold from
Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.

7.2 Disposition of Shares. If the Shares are held for more than twelve
(12) months after the date of the transfer of the Shares pursuant to the
exercise of an NQSO, any gain realized on disposition of the Shares will be
treated as long-term capital gain. The Company may be required to withhold from
Optionee’s compensation or collect from the Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income.

8. Privileges of Stock Ownership. Optionee shall not have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to Optionee.

9. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

10. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan and the Exercise Agreement constitute the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior understandings and agreements with respect
to such subject matter.

11. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Optionee shall be in writing and addressed to
Optionee at the address indicated above or to such other address as such party
may designate in writing from time to time to the Company. All

 

4



--------------------------------------------------------------------------------

VeriSign, Inc.

Directors Nonqualified Stock Option Agreement

2006 Equity Incentive Plan

notices shall be deemed to have been given or delivered upon: personal delivery;
three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile.

12. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
that body of law pertaining to choice of law or conflict of law.

14. Acceptance. Optionee hereby acknowledges receipt of a copy of the Plan and
this Agreement. Optionee has read and understands the terms and provisions
thereof, and accepts this Option subject to all the terms and conditions of the
Plan and this Agreement. Optionee acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of the Shares and that
the Company has advised Optionee to consult a tax advisor prior to such exercise
or disposition.

[REMAINDER OF PAGE INTENTIONALLY BLANK, SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

VeriSign, Inc.

Directors Nonqualified Stock Option Agreement

2006 Equity Incentive Plan

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Optionee has executed this
Agreement in duplicate as of the Date of Grant.

 

VERISIGN, INC.    OPTIONEE

By:                                         
                                                                                
 

                                         
                                        
                                                  (Signature)
                                                                               
                                                       
                                                                               
                                               (Please print name)    (Please
print name)                                       
                                        
                                                        (Please print title)   

 

6



--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTION EXERCISE AGREEMENT

Stock Option Exercise Agreement for Directors

LOGO [g46923logo1.jpg]

 

Optionee Name   Address   Social Security Number                

OPTIONS EXERCISED

 

Plan   Grant #   Grant Date  

Grant Price

Per Share (1)

 

# of Shares

Exercised (2)

 

Total Option

Price (3)

(1) x (2) = (3)

  PAYMENT
METHOD AND
ISSUANCE
INSTRUCTIONS                                                                    
                                 

TOTAL

         

 

¨ Cash Exercise   ¨ Cashless Exercise    

Attached is my check #                      in the amount of
$                     to pay for the exercise of my stock options as listed
above. Issue the certificate in my name and send it to:

¨ My home address above, or;

¨ E*Trade Account – Account #                     

 

¨ Stock Swap         # of Shares:                                 

Cash Due (if applicable): $                            

REPRESENTATIONS

 

     I do NOT have access to, nor am I aware of, any inside information
regarding VeriSign, Inc. which could or has influenced my decision to purchase
and/or sell this stock. Initials   

I hereby agree to hold harmless VeriSign, Inc. regarding the reporting of income
subject to the transfer/sale of these shares. I am not relying on VeriSign or
E*Trade for any tax advice. The undersigned holder of the stock option(s)
described above irrevocably exercises such option(s) as set forth and herewith
makes payment therefore, all at the price and on the terms and conditions
specified in the stock option agreement(s) pertaining to the option(s)
exercised.

IMPORTANT NOTE: FOR CASH EXERCISES

Send your form and attach your check (Payable to: VeriSign, Inc.) to VeriSign,
Inc. Attn: Linda Hart, 487 E. Middlefield Rd; Mountain View, CA 94043.

 

                                                                               
                                        
                                                                           
                                        

Optionee Signature                                       
                                        
                                        
                                        
                                                                   Date

 

     

FOR COMPANY

USE ONLY

  

Insider List Verified:                                      
                                                                               

Stock Administrator

  

                                          

Date                                         